DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huynh et al. (U.S. Patent Application Publication 2010/0243633).
Huynh discloses a system including an autonomous vehicle (abstract, for example) having a dulled motorized instrument (paragraph 49, for example) configured to make repetitive, low impact contact with accumulated snow (abstract, for example).
Because the claimed structural recitations are met and because the power lines, on which the system is intended to be used on, are fragile, Huynh is deemed to meet the recitations of claim 2.
There are a plurality of dulled blades (10).
Huynh teaches a heating component and the system meets the recitation of a vibrating component.

Claims 1, 2, 6 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (U.S. Patent 11,054,830).
Anderson discloses an autonomous vehicle (title, for example) including an instrument (plow, for example) coupled to the vehicle (Figure 1A, for example).  Because the vehicle is motorized and controls the instrument, the recitation of a motorized instrument is met.  Because a substrate working blade or plow would naturally be dulled in operation, this recitation is also met.  Because Anderson specifically discloses shoveling snow as an intended operation (column 6, lines 55-57, for example) and because a blade or plow would naturally be configured for repetitive, low impact contact, these recitations are also met.
Regarding claim 2, even touching a side of the shovel during operation would meet claim recitations; therefore, these are deemed to be met.
Regarding claim 6, the coupling arm of Anderson meets the recitation of a boom arm.
	Regarding claim 10, Anderson is configured such that debris could be gathered and deconstructed.
	There are no recitations which prevent the instrument of claim 13 from being the shovel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. Patent Application Publication 2021/0108392).
Hahn discloses a system including a motorized instrument (4) configured to make repetitive, low impact contact with snow.  The nature of brooms meets the recitation of “dulled.”
Because the claimed structural recitations are met, it is deemed to meet the recitations of claim 2.
Hahn includes a shovel component (2) to which the instrument (4) is coupled.
Hahn would naturally vibrate during use.

Claims 1, 2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley (U.S. Patent 4,809,787).
	McCauley discloses a system including a vehicle (Figures 3 and 4) having a motorized instrument (1) configured to make repetitive, low impact contact with snow (Figures 2-4).  The convex configuration (6) of the instrument meets the recitation of “dulled.”  McCauley is does not teach the vehicle to be autonomous; however, the examiner takes Official notice that it is well known to configure vehicles for autonomous operation.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured McCauley in this manner in order to reduce labor.
	Because McCauley teaches the claimed structure, it is deemed to meet the recitations of claim 2.
	Regarding claim 6, the instrument (1) is coupled to at least one boom arm (Figures 3 and 4).
	McCauley includes articulated boom arms (Figure 4), but does not appear to teach telescopic boom arms.  The examiner takes Official notice that telescopic boom arms are well known.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used any known configuration of boom arms in order to work material as desired.
	The impact hammer of McCauley meets the recitation of “vibrating component.”

Claims 7-9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Patent 11,054,830), as applied above.
Anderson leaves the connection between the plow/blade and the vehicle to one skilled in the art.  The examiner takes Official notice that all claimed boom assembly configurations are well known.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used any known boom configuration in order to attach to a particular vehicle for use in a desired manner.
The examiner takes Official notice that it is known to use vibrating and/or heating components with vehicular mounted implements.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Anderson in the manner of claim 9 in order to work a material as desired.

Claims 1, 2 and 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Patent 11,054,830), as applied above, and further in view of Yang (U.S. Patent 6,829,973).
	Anderson discloses the system discussed above but does not have a blade attached thereto.  Yang teaches that it is known to use a dulled saw blade for impact with snow (column 1, lines 50-60).  The examiner takes Official notice that it is known to attach blades to working implements  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have attached the blade of Yang with the implement of Anderson in order to work material as desired.
Double Patenting
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application 17/179,917 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims for the ‘917 application are generally broader versions of the claims of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 19 and 20 would be allowable if a terminal disclaimer is filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references teach snow removal tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671